Citation Nr: 1004191	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-04 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric condition, to include insomnia and depression, 
also claimed as a nervous condition.  

2.  Entitlement to service connection for a left hand 
condition, to include carpal tunnel syndrome of the left 
wrist.  

3.  Entitlement to service connection for hypertension, 
claimed as high blood pressure.

4.  Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served as a member of the United States Army 
Reserve with verified periods of active duty from March 2002 
to November 2002, and from December 2003 to March 2005.  
During such service, the Veteran was deployed to Kuwait in 
support of Operation Iraqi Freedom from March 2004 to March 
2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico which denied entitlement to the 
benefits currently sought on appeal.

The Veteran appeared before a Decision Review Officer (DRO) 
at the Regional Office in San Juan, Puerto Rico in August 
2007 to present testimony on the issues on appeal.  The 
hearing transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that additional notification 
and evidentiary development is required before the issues of 
entitlement to service connection for a psychiatric 
condition, left hand disorder, hypertension and asthma are 
ready for Board adjudication.  See 38 C.F.R. § 19.9 (2009).  
Although the Board sincerely regrets the delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.
The Board finds that the medical evidence currently of record 
is insufficient to decide the claim.  Notably, the VA 
examinations conducted in October and November 2005 are over 
four years old and do not include opinions as to the likely 
etiology of the diagnosed conditions.  The Board is required 
to seek a medical opinion if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains competent lay or medical 
evidence of a current disability, establishes that the 
Veteran suffered an event, injury or disease in service, and 
indicates that the current disability may be associated with 
the in-service event, injury or disease.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

Here, the medical evidence establishes that the Veteran has 
been diagnosed with or has received treatment for insomnia, 
bilateral wrist pain, high blood pressure, and asthma during 
the current appellate period.  See VA & private treatment 
records.  The Veteran's service treatment records confirm 
episodes of high blood pressure and asthma during his 
deployment to Kuwait.  Service treatment records also confirm 
that the Veteran was prescribed a prescription sleep 
medication during hospital care provided on November 8, 2004.  
It is unclear from the record, however, whether there was any 
chronic sleep impairment during active duty service, or if 
the one noted instance was an acute condition related to the 
hospitalization.  The Veteran has also testified that his 
left wrist or hand pain began during active duty, and has 
continued since that time.  See DRO hearing transcript, 
August 2007.  Based on the foregoing, the Board finds that 
additional examinations with associated medical opinions are 
necessary to determine the current nature and etiology of the 
claimed disabilities.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); 38 C.F.R. 
§ 3.159(c)(4).    

In this regard, the examiner should consider the Veteran's 
and other lay statements regarding the symptoms experienced 
during active service and the statements regarding continuous 
symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (holding that an examination was inadequate where the 
examiner did not comment on the Veteran's report of in-
service injury but relied on the service medical records to 
provide a negative opinion).  

Additionally, the most recent VA treatment records that have 
been associated with the claims file are dated in August 
2007.  All relevant VA treatment records created since that 
time should be obtained and associated with the claims file.  
The Board further notes that the April 2006 Rating Decision 
and the December 2006 Statement of the Case refer to a 
diagnosis of hypertension found in a VA outpatient treatment 
report dated November 15, 2005.  The Board has been unable to 
locate a treatment report of this date within the claims 
file, although there is a record of vital signs recorded on 
this date.  See VA Cumulative Vitals/measurements report.  
Generally, a remand is necessary to obtain outstanding VA 
treatment records because records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether 
those records are physically on file.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  All outstanding VA treatment records, 
including those from November 2005, must be sought and 
associated with the claims file.   

Finally, adequate notice under 38 U.S.C.A. § 5103 (West 2002 
& Supp. 2009), 38 C.F.R. § 3.159 (2009), and relevant case 
law has not been provided as it pertains to the specific 
issues on appeal.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Corrective notice is required.   

Accordingly, the case is REMANDED for the following action:

1.   Notify the Veteran of the 
information and evidence necessary to 
substantiate his claims for service 
connection, to include the rating 
criteria by which a disability granted 
service connection will be evaluated 
and how the effective date of that 
grant will be assigned.  

2.  Ensure that all relevant VA treatment 
records are associated with the claims 
file, at least to include outpatient 
treatment records dated in November 2005 
and since August 2007.  Duplicates of 
outpatient records currently contained 
within the claims file need not be 
resubmitted.  If any identified record is 
unavailable, the RO should so 
specifically state, and the documentation 
used in making that determination should 
be set forth in the claims file.  All 
attempts to obtain these records, 
including those which may ultimately 
prove unsuccessful, must be documented in 
the claims folder.

3.  Schedule the Veteran for VA 
examinations to determine the nature 
and etiology of any currently diagnosed 
psychiatric disorder, asthma, 
hypertension, and left hand or wrist 
condition.  In this regard, the 
examiners should consider the lay 
statements of record regarding in-
service symptomatology and continuity 
of symptomatology since service in 
accordance with the holding in Dalton, 
supra.  The Veteran's claims file and a 
copy of this remand should be made 
available to the examiners for review.  
All necessary studies and tests must be 
conducted. 

	           The examiners are then requested 
to:
(a)  Identify all currently diagnosed 
disabilities pertinent to the claimed 
psychiatric condition, left hand/wrist 
disorder, hypertension and asthma; 
(b)  If clinical hypertension is 
diagnosed, please note the blood 
pressure readings and dates upon which 
that diagnosis is based;
(c)  Identify the approximate date of 
onset for any chronic acquired 
disability identified in (a), 
specifically to include onset prior to 
military service, during active 
military service, or since active 
military service;
(d)  Opine, with adequate supporting 
rationale, whether any current 
disability identified above was 
incurred in or aggravated by active 
military service;
(e)  Identify whether it is at least as 
likely as not, based upon the evidence of 
record, that hypertension was present 
within one year from the Veteran's 
discharge from active military service, 
i.e. before March 28, 2006.  

4.  Thereafter, readjudicate the issues 
on appeal.  If the determinations 
remain unfavorable to the Veteran, he 
and his representative must be 
furnished a Supplemental Statement of 
the Case which addresses all evidence 
associated with the claims file since 
the last Statement of the Case.  The 
Veteran and his representative should 
be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending any requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


